 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1167 
In the House of Representatives, U. S.,

March 17, 2010
 
RESOLUTION 
Expressing the support of the House of Representatives for the goals and ideals of Professional Social Work Month and World Social Work Day. 
 
 
Whereas social work is a profession of hope, grounded in practical problem-solving expertise; 
Whereas social workers inspire community action, and are dedicated to the successful functioning of American society; 
Whereas social workers have education and experience to guide individuals, families, and communities through complex issues and choices; 
Whereas social workers stand up for others to make sure everyone has access to the same basic rights, protections, and opportunities, and have been an important force behind important social movements in the United States; 
Whereas social workers work through private practices, agencies and organizations, hospitals, the military, government, and educational institutions to provide resources and guidance that support social functioning; 
Whereas social workers are on the frontlines, responding to such human needs as homelessness, poverty, family break-up, mental illness, physical and mental disability, substance abuse, domestic violence, and many other issues; 
Whereas Professional Social Work Month and World Social Work Day, which is March 16, 2010, will build awareness of the role of professional social workers and their wide range of social contributions throughout their careers; and 
Whereas the 2010 Social Work Month theme—“Social Workers Inspire Community Action”—showcases the expertise and dedication of professional social workers in helping to improve community life: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Professional Social Work Month and World Social Work Day; 
(2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and who are observing Professional Social Work Month and World Social Work Day; 
(3)encourages the American people to engage in appropriate ceremonies and activities to further promote awareness of the life-changing role of social workers; and 
(4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work. 
 
Lorraine C. Miller,Clerk.
